Case 1:13-bk-13845        Doc 97    Filed 01/22/19 Entered 01/22/19 11:59:54               Desc Main
                                    Document     Page 1 of 4


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION DIVISION


IN RE:                                                     CASE NO. 13-13845
                                                           CHAPTER 13
WILLIAM E. STOCK
                                                           JUDGE JEFFERY P. HOPKINS

         DEBTOR                                            NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002 .1(f), the Chapter 13 Trustee, Margaret A. Burks
files this Notice of Final Cure Payment. The amount listed below has been paid in part by the Trustee.
Pursuant to Order Granted on 1/4/18 (doc 80), Trustee will cease disbursements on the mortgage pre-
petition arrearage claim. Pursuant to Order Granting Motion to Modify Plan on 1 /4/18 (doc 81), debtor
shall make their trial mortgage payments directly to the mortgage company. Pursuant to Order Granted
on 5/8/18 (doc 90) and Order Granted on 5/17/18 (doc 92), the mortgage modification was completed.
Trustee shall resume paying the ongoing mortgage payment through the plan in May 2018 as Debtor paid
mortgage direct from December 2017 through April 2018 while the mortgage modification was pending.
Name of Creditor: SN SERVICING CORPORATION


Final Cure Amount

Court   Account                                Claim               Claim             Amount
Claim # Number                                 Asserted            Allowed           Paid

   4      8202                                 $32,361.68          $32.361.68        $3,959.72

Total Amount Paid by Trustee                                                         $3,959.72


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                         Direct by the Debtor
Case 1:13-bk-13845         Doc 97     Filed 01/22/19 Entered 01/22/19 11:59:54                  Desc Main
                                      Document     Page 2 of 4



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid the amountas stated above; and 2) whether the Debtor is otherwise current on all payments
consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

See attached Memorandum detailing post-petition payments if case is a Conduit .
Case 1:13-bk-13845         Doc 97     Filed 01/22/19 Entered 01/22/19 11:59:54                Desc Main
                                      Document     Page 3 of 4


                                                                                     CASE NO. 13-13845


                                    CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
email address registered with the court and

    by ordinary U.S. Mail on January 22, 2019 addressed to:

WILLIAM E. STOCK, 5792 BABYGOLD COURT, CINCINNATI, OH 45247


SN SERVICING CORPORATION, 323 5TH STREET, EUREKA, CA 95501


                                                          /s/ MARGARET A BURKS, TRUSTEE
                                                              MARGARET A BURKS, TRUSTEE
                                                              CHAPTER 13 TRUSTEE
                                                              600 VINE, SUITE 2200
                                                              CINCINNATI, OH 45202
Case 1:13-bk-13845         Doc 97     Filed 01/22/19 Entered 01/22/19 11:59:54                Desc Main
                                      Document     Page 4 of 4


     CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

   In addition to paying the pre-petition mortgage arrearage claim (s) totaling $3,959.72 to SN Servicing
Corporation, the Trustee also paid post-petition payments as follows :


     $901.13 for the months of 1st MTG - SEPTEMBER 2013-APRIL 2014 subtotaling $7 ,209.04;


     $1,130.50 for the months of 1st MTG - MAY 2014-JANUARY 2017 subtotaling $37 ,306.50;


     $1,172.48 for the months of FEBRUARY 2017-NOVEMBER 2017 subtotaling $11 ,724.80;

     DECEMBER 2017 – APRIL 2018 - Pursuant to Order Granting Motion to Modify Plan on 1/4/18
     (doc 81), debtor shall make their trial mortgage payments directly to the mortgage company.
     Pursuant to Order Granted on 5/8/18 (doc 90) and Order Granted on 5/17/18 (doc 92), the mortgage
     modification was completed. Trustee shall resume paying the ongoing mortgage payment through
     the plan in May 2018 as Debtor paid mortgage direct from December 2017 through April 2018
     while the mortgage modification was pending.


     $950.12 for the months of MAY 2018 - NOVEMBER 2018 subtotaling $6,650.84.

    Debtor(s) must resume the regular mortgage payment beginning with the December 2018 mortgage
